The Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. In response to the defendants’ prima facie demonstration of their entitlement to judgment as a matter of law, the plaintiff submitted evidence sufficient to raise triable issues of fact (see Bard v Jahnke, 6 NY3d 592, 596-597 [2006]; Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). The complete deposition transcripts of the plaintiff and her boyfriend submitted by the plaintiff in opposition to the motion provided sufficient circumstantial evidence to raise a triable issue of fact as to whether the plaintiff had been kicked by the horse at issue (see generally Schneider v Kings Hwy. Hosp. Ctr., 67 NY2d 743 [1986]; Garrido v International Bus. Mach. Corp. [IBM], 38 AD3d 594, 596 [2007]; Lerner v Luna Park Hous. Corp., 19 AD3d 553 [2005]; Sweeney v D & J Vending, 291 AD2d 443 [2002]). The plaintiff, who did not recall the incident, stated that she entered a paddock to walk the horse back to the stall. According to the plaintiffs boyfriend, he arrived at the scene immediately after he heard a thud, and found the plaintiff lying unconscious on the ground and bleeding from the mouth and the nose with a few missing lower teeth, and the subject horse rearing and kicking nearby. Additionally, the plaintiff raised triable issues of fact as to whether the horse *722had vicious propensities and, if so, whether the defendants knew or should have known of the horse’s vicious propensities (see Bard v Jahnke, 6 NY3d at 596-597; Collier v Zambito, 1 NY3d 444, 446 [2004]; Campbell v City of New York, 31 AD3d 594, 595 [2006]). The defendants’ contention that the action is barred by the doctrine of assumption of risk is without merit (see Roe v Keane Stud Farm, 261 AD2d 800, 801 [1999]). Fisher, J.P., Covello, Santucci and Balkin, JJ., concur.